Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 03/03/2021 have been fully considered but they are not persuasive. The Examiner respectfully submits that Case, JR. does anticipate that, “that the first participant is able to participate in an activity while being presented with a "real time re-creation" of a "performance of said activity by said second participant" such that the first participant will "virtually compete" with the "real time re-creation" of a prior performance of the activity" by said second participant". The Examiner also respectfully submits that Case, JR. does anticipate, “"storing performance information corresponding to said activity performed by a second participant." Although, as argued by Applicant, [0136] of Case describes the form and function of a virtual race GUI in the context of a playback embodiment, wherein all virtual competitors are generated based on stored data, Case then goes on in [0139] to describe that such a GUI is not limited in use to post-performance analysis and that these same display features and options can also be used in real time and during an athletic performance. Specifically, Case describes in [0139] providing an admittedly real-time animation that enables an athlete exercising on a bicycle to “race” against performances of another athlete, such as a virtual recreation of the athlete’s own prior performance(s) on this route, a historical performance of another athlete along this route, or an elite athlete’s historical performance along the same route, wherein the animation is provided on a display screen visible to the athlete while he traverses this route. 
the display features and options […] need not be limited solely to post-performance analysis. […] a portable device that plays this type of animation (e.g., in real time) during an athletic performance may be useful to the athlete participating in the event. For example, a cyclist may work with a coach or trainer to plan a race strategy (pace, effort level, etc.) Such a plan or strategy may be based on a past performance by the athlete (or another) over the same route. To use this information during the event, the cyclist may have a “PDA-type” device mounted on his handlebar […] to compare him with an elite athlete’s performance, etc. 
For this reason, the Examiner maintains the rejection of claim 4 under Case, JR. et al in view of Stirling et al.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0136173 to Case, Jr. et al in view of US 7,602,301 B1 to Stirling et al.
Re claim 4, Case discloses a system configured to be coupled with a participant of an activity (Abstract, a system and method providing an athletic performance monitoring system for providing real-time information to athletes to assist them in reaching their goals and to provide analysis to assist in improving future performances.) said system comprising:
a participant activity monitoring unit configured for monitoring a performance of said activity by said participant, wherein said activity is performed in varied locations throughout said performance, wherein said participant activity monitoring unit takes measurements of a performance parameter (Fig. 1 diagrams a personal wearable device communicatively coupled to a variety of sensors 102, 104, 106 that are configured to monitor performance parameters such as heart rate, blood pressure, body temperature, speed, distance altitude, direction, GPS location. Paragraphs [0002], [0069]-[0070], [0078], [0099], [0103], [0105], [0132], [0133], [0139], [0143], [0144], and [0152] describe that the athletic activity engaged in by one or more users of Case’s system can be bicycling in a bicycle race, wherein each participant's bicycle is equipped with GPS monitoring and a bike mounted display in an exemplary embodiment. [0136] states that Case’s system can generate a virtual head-to-head competition by rendering an animation of two cyclists competing on the same course, wherein in real life the two cyclists exercising on instrumented bicycles may not be co-located.) 
an activity information module configured for storing performance information corresponding to said activity by a second participant ([0045], [0079], the portable device used by each exercising user contains memory that can store more than one set of data collected during an athletic performance, and wherein this data is periodically synchronized with a personal computer. [0082], the athletic performance data can be stored in any suitable form or format. [0135]-[0137] states that each time an athlete runs a particular route or course, time, distance, physical and physiological parameters are recorded for the athlete. [0139] describes that, for a real-time embodiment of the invention wherein an athlete exercises along a route using an instrumented bicycle with a display device, a simulated race competitor may be a past performance by the athlete (or another) over the same route.” 
a participant performance correlator configured for delivering comparative performance data based on monitored performance of said activity by said participant and stored performance information of said second participant ([0136] describes that, “The illustrated display 600 shows two virtual athletes 606 and 610 on the same (or approximately the same) course or route. The second virtual athlete 610 may represent the same individual and correspond to data associated with two different performances on the same (or similarly located) route. As another alternative, the second virtual athlete 610 may represent a different individual from the first virtual athlete 606, and the two displayed events may represent the two athlete's head-to-head competition in a single event or their individual efforts on the same course staggered or otherwise at different times. A second indicator display region 612 also may be provided to display instantaneous values of various measured time, distance, physical, and/or physiological parameters associated with the second virtual athlete 610's athletic performance at locations along the route.” (emphasis added) And [0139] further describes that these display features and options are not limited in use to post-performance analysis, but can also be implemented wherein “a portable device that plays this type of animation (e.g., in real time) during an athletic performance may be useful to the athlete participating in the event. […] during the event, the cyclist may have a “PDA”-type device mounted on his handlebar […] to compare him with an “ideal” or “model” performance, to compare him with an elite athlete’s performance, etc.”
a feedback module configured for providing real time re-creation information to said participant based on said comparative performance data (See again [0139] wherein the above-described re-creation is in real-time at the time it is displayed to the user)
and correlating a digital video feed comprising one or more monitored performances with a Global Navigation Satellite System (GNSS) altitude and map log ([0007] describes that, “[0007] Aspects of this invention relate to athletic performance monitoring systems and methods, many of which utilize, in some manner, global positioning satellite ("GPS") data. […] Some example systems and methods according to aspects of the invention will collect and store data generated by both a GPS system and a non-GPS system during an athletic performance and then use the non-GPS data to provide information and feedback to the athlete during the performance and/or to fill in holes in the data when GPS reception is not available at the athlete’s location. […] and optionally both GPS and non-GPS data for post-performance analysis.” and [0009] further states that, “GPS data and/or other performance data may be used to control an audio, video, and/or printed information display device during an athletic performance. The GPS and/or other performance data, optionally combined with route information, may be used as an aid to generate time goals for use by the athlete during an athletic performance.” [0029] states that, “[0029] GPS data may be used for still other purposes in athletic performance monitoring systems according to at least some examples of the invention. For example, such systems may include: (a) a global positioning satellite receiver that obtains data relating to a series of time-stamped position points encountered during an athletic performance; (b) means for controlling an audio, video, or other display device during the athletic performance based, at least in part, on data obtained via the global positioning satellite 
wherein said real time re-creation information comprises a real time re-creation of a performance of said activity such that said participant is able to virtually compete with said real time re-creation of said performance of said activity by said second participant) 
[0139] describes that, “the display features and options […] need not be limited solely to post-performance analysis. […] a portable device that plays this type of animation (e.g., in real time) during an athletic performance may be useful to the athlete participating in the event. For example, a cyclist may work with a coach or trainer to plan a race strategy (pace, effort level, etc.) Such a plan or strategy may be based on a past performance by the athlete (or another) over the same route. To use this information during the event, the cyclist may have a “PDA-type” device mounted on his handlebar […] to compare him with an “ideal” or “model” performance, to compare him with an elite athlete’s performance” (emphasis added)
Although Case, Jr. teaches the same inventive concept substantially as claimed including a participant activity monitoring unit taking measurements of a performance parameter (refer again to Fig. 1), Case Jr. does not go into detail as to whether data sampling can be configurable such that the participant activity monitoring unit takes measurements of a performance parameter at a user selected frequency or frequencies.
Stirling is an analogous athlete measurement and analysis system and method that teaches it was known for one or more participant monitoring units to have user-adjustable sample rates as an alternative or in addition to preprogrammed sample rates – see 3:18-29, 15:55-60 and Claim 1 of Stirling. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995.  The examiner can normally be reached on Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715